Citation Nr: 1124318	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-36 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety, depression, a mood disorder, and a personality disorder.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from November 25, 1974 to January 3, 1975 and was honorably discharged.  The Veteran subsequently served on active duty in the United States Army from December 29, 1976 to May 18, 1977 and was given a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana, which, inter alia, denied the Veteran's claim for service connection for an acquired psychiatric condition, to include PTSD, anxiety, and depression.  The case has since been transferred to the RO in Sioux Falls, South Dakota.

The Board notes that while Veteran made a claim for service connection for specific psychiatric disabilities, the Board has recharacterized the service connection claim to an acquired psychiatric disability, to include PTSD, anxiety, depression, a mood disorder, and a personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims for service connection for an acquired psychiatric disability, to include PTSD, anxiety, depression, a mood disorder, and a personality disorder.  

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that "a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, the Board is to consider whether (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With regard to claims, like the instant case, which involve the possible question of aggravation of an existing condition, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to . . . manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  See 38 C.F.R. § 3.304(b)(1) (2010).

A pre-existing disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  Aggravation may not be conceded when the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit in Wagner v. Principi, which summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies, and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

In the instant case, the Veteran was afforded a VA examination in December 2009 to determine whether the Veteran suffered from any psychiatric disabilities, and if so, to determine the etiology and severity of any such disabilities.  The examiner's report indicates that the examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran's claims file contained "little in the way of mental health information."  The examiner observed that the Veteran had been previously diagnosed with depression in September 2009, and that the Veteran was prescribed medication to treat such depression.  The examiner further observed that the Veteran had received mental health services as a youth.  The examiner determined that the Veteran did not have a psychiatric disability, noting instead that while the Veteran might suffer from "mild subclinical dysphoria on occasion," he did not present sufficient signs and symptoms of a psychiatric disorder in order to establish a diagnosis.  The examiner then concluded that there were "no indications of psychiatric problems that could be related to [the Veteran's] brief time in the military."  

The conclusions of the examiner do not appear to be consistent with the other evidence of record.  As the examiner noted, by the time of the December 2009 examination, the Veteran had received psychiatric treatment from VA facilities, had been diagnosed with depression, and was receiving psychiatric medications in treatment of this depression.  However, the examiner did not reconcile his opinion that the Veteran did not suffer from a mental health condition with the evidence of record demonstrating that the Veteran had received VA medical treatment for depression.  The Board notes incidentally that VA clinicians have subsequently diagnosed the Veteran with a mood disorder and personality disorder.

Additionally, because the examiner found that the Veteran did not suffer from a psychiatric disorder, the examiner simply concluded that there was "no indication" that any psychiatric problems could be related to the Veteran's brief period of active duty military service, and the examiner provided no supporting rationale.  Lastly, the examiner noted that the Veteran had received mental health treatment before his active duty military service.  Indeed, the Veteran's December 1976 service treatment records indicate that the Veteran had previously received psychotherapy and associated medical treatment for "depressive symptoms."  The Veteran reported at that time that he had not received psychiatric treatment since September 1973.  With this evidence of treatment for a possible acquired psychiatric condition preceding the Veteran's entry into active duty service, the Board finds that an opinion regarding the possible aggravation of an existing condition is necessary before a decision may be rendered in the instant case.

The Board concludes that a new VA examination is required to address two issues.  First, after a full discussion of the pertinent evidence of record, the examiner must determine whether the Veteran currently suffers from any acquired psychiatric disorder, to include PTSD, anxiety, depression, a mood disorder, and a personality disorder.  For all such diagnosed acquired psychiatric disorders, the examiner must determine the relationship, if any, between the disorder and the Veteran's active duty military service.  Additionally, the examiner must opine whether the Veteran had an acquired psychiatric condition that preceded active duty service and that was aggravated by such active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the Veteran for a psychological examination with a VA examiner of appropriate expertise, but not the examiner who conducted the December 2009 VA examination.

The RO or AMC must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The RO or AMC must also notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R.     §§ 3.158, 3.655 (2010).

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should provide an opinion whether the Veteran currently suffers from any acquired psychiatric disorders.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.

If it is determined that the Veteran does not suffer from any such acquired psychiatric disorders, the examiner must reconcile this opinion with the Veteran's previous diagnoses of an acquired psychiatric disability, to include PTSD, anxiety, depression, a mood disorder, and a personality disorder.

The examiner should provide an opinion concerning the impact of the Veteran's psychological disorders on the Veteran's ability to work.  In particular, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's psychiatric disorders render him unemployable.

Additionally, with regard to any currently diagnosed acquired psychiatric disorders, the examiner must: 

a)  Provide an opinion whether the Veteran's acquired psychiatric disability clearly and unmistakably existed prior to the Veteran's entrance into his honorable period of active duty from November 25, 1974 to January 3, 1975;

b)  If the Veteran's acquired psychiatric disability did not clearly and unmistakably exist prior to his honorable period of active duty from November 25, 1974 to January 3, 1975, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any acquired psychiatric disability originated during, or is etiologically related to, the Veteran's honorable period of active duty from November 25, 1974 to January 3, 1975?

c)  If the Veteran's acquired psychiatric disability did clearly and unmistakably exist prior to his honorable period of active duty from November 25, 1974 to January 3, 1975, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during the Veteran's honorable period of active duty from November 25, 1974 to January 3, 1975. 

The examiner must provide a detail explanation for any opinion proffered.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


